PER CURIAM.
Maria Lazo appeals the denial of her claim for unemployment compensation benefits based upon misconduct connected with work. We affirm.
Lazo was terminated from her employment at Winn Dixie Stores, Inc. for mishandling company funds. She was denied unemployment compensation benefits by the referee because her termination for misconduct disqualified her. The decision was mailed to her on April 10, 2000. On June 5, 2000, Lazo filed a late appeal to the Unemployment Appeals Commission. The Commission ordered Lazo to show cause why her appeal should not be dismissed because it was not timely filed. She did not respond. The Commission then dismissed her appeal as untimely filed.
After a careful review of the record, we conclude that the Commission properly dismissed Lazo’s appeal as untimely filed. To this date, Lazo has not shown why she failed to file her appeal in a timely fashion. Her ohly argument before us is an attack on the findings of the referee. Unfortunately, she has not provided us with a transcript which precludes our review of the referee’s findings of fact. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979) (“Without a record of the trial proceedings, the appellate court can not properly resolve the underlying factual issues so as to conclude that the trial court’s judgment is not supported by the evidence or by an alternative theory.”).
Affirmed.